  Case: 6:21-cv-00061-HRW Doc #: 4 Filed: 04/19/21 Page: 1 of 2 - Page ID#: 31




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                       SOUTHERN DIVISION at LONDON

 RANDALL C. DEWITTE,                        )
                                            )
        Petitioner,                         )        Civil No. 6: 21-61-HRW
                                            )
 V.                                         )
                                            )
 GOMEZ, Warden,                             )     MEMORANDUM OPINION
                                            )         AND ORDER
        Respondent.                         )

                                *** *** *** ***

      Federal inmate Randall DeWitte has filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241 challenging the calculation of his sentence by the

Bureau of Prisons. [D. E. No. 1] The Court has reviewed the petition and the

materials DeWitte has filed in support of it pursuant to 28 U.S.C. § 2243, and will

deny the petition for several reasons.

      DeWitte did not pay the $5.00 filing fee required by 28 U.S.C. § 1914, and he

did not file a motion for leave to proceed in forma pauperis. DeWitte therefore

failed to properly initiate an action in this Court, warranting denial of his petition.

He also did not exhaust his administrative remedies prior to filing suit. DeWitte

filed a “cop-out” in February 2021 regarding his sentence computation, but was told

that it was still being reviewed by the Designation and Sentence Computation

Center. [D. E. No. 1-3] If DeWitte wishes to challenge his sentence computation in

this Court, he must first follow the BOP’s Inmate Grievance Program, satisfying its
  Case: 6:21-cv-00061-HRW Doc #: 4 Filed: 04/19/21 Page: 2 of 2 - Page ID#: 32




procedural rules and meeting its deadlines. Fazzini v. Northeast Ohio Correctional

Center, 473 F.3d 229, 231 (6th Cir. 2006). This includes a formal grievance to the

warden, an appeal to the Mid-Atlantic Regional Office, and an appeal to the Central

Office. Finally, DeWitte’s petition does not adequately explain the basis for his

claim. He asserts that his criminal judgment “clearly states that petitioner’s time

began to run on March 6, 2017,” [D. E. No. 1 at 7], but it plainly does not. See [D.

E. No. 1-1] By federal statute the Bureau of Prisons (not the sentencing judge)

calculates the federal sentence, including its commencement date and any applicable

sentence credits.   Thus DeWitte’s petition does not provide sufficient factual

background or legal argument to explain why he thinks the BOP’s calculation is

incorrect.

      The Court will therefore deny the petition. Once DeWitte completes the

inmate grievance process, he may file an entirely new petition regarding his concerns

if he chooses to do so, addressing each of the matters described above. He may

obtain appropriate forms from the Clerk’s Office.

      Accordingly, it is ORDERED as follows:

      1.     Randall DeWitte’s habeas corpus petition [D. E. No. 1] is DENIED.

      2.     This matter is DISMISSED and STRICKEN from the docket.

      This 19th day of April, 2021.
